THE MOTION FOR TRANSFER IN THE FOLLOWING MULTIDIS-TRICT LITIGATION CASE IS DENIED:

PER CURIAM.
Multiple lawsuits are currently pending in Tarrant and Burleson Counties alleging personal injury claims from exposure to harmful chemicals used at the Somerville Railroad Tie Treatment Plant. Several similar lawsuits have been resolved by trials and non-suits, and one lawsuit is currently set for trial. The plaintiffs in the pending lawsuits have filed a motion to transfer pursuant to Rule 13 of the Texas Rules of Judicial Administration, asking this panel to appoint one pretrial judge for these cases. This panel is authorized to transfer related cases that involve one or more common questions of fact to a single pretrial judge if the transfer will: (1) serve the convenience of the parties and witnesses; and (2) promote the just and efficient conduct of the litigation. Tex. Gov’t Code Ann. § 74.162 (Vernon 2005); Tex.R. Jud. Admin. 13.3(l), reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. F app. (Vernon Supp.2009). Three years ago, the panel *127denied a motion to transfer filed by the defendants, observing that consolidation might be appropriate in the future if the movant demonstrated that the pretrial judges were: (1) issuing “inconsistent rulings on significant issues;” or (2) not adequately protecting witnesses and parties “from duplicative discovery demands or other inconvenience.” See MDL Docket No. 07-0380. Because the plaintiffs as movants have not met the burden of demonstrating either of these contingencies, the motion to transfer is denied.